DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 11, 12, 39 and 65 are withdrawn as being directed to a nonelected invention or non-elected species.  Claims 1, 3, 8-10, 13, 16, 17 and 95 are under examination at this time.

Comment
	It is noted that applicant did not file a complete set of claims.  Claims 18-38, which are canceled, are missing from the claim listing filed on March 2, 2022.  Further, withdrawn claims 39 and 65 are also missing from the claim listing filed on March 2, 2022.  Appropriate correction is required. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should recite “in silico” instead of “in silica”.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1-3, 5, 8-10, and 13-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites the limitation "second promoter" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite a first promoter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiter et al. (Nature, 2015 April, 520(7549):692-696) and further in view of Kreiter et al. (Journal of Immunology, 2008, 180:309-318), and Niazi et al. (Immunology, 2007,122, 522-531).
	The claims are directed to a method of generating recombinant expression constructs for use in immune therapy by subcutaneous injection in a mammal, the method comprising: 
generating a recombinant nucleic acid having a sequence that encodes a polytope, wherein the polytope comprises a plurality of filtered neoepitope sequences,
wherein the nucleic acid sequences are filtered in silico by comparing tumor versus matched normal control of the same patient; 
wherein the nucleic acid sequences are filtered in silico to have binding affinity to MHC-II of equal or less than 200 nM;
wherein the polytope further comprises a trafficking element that directs the polytope to a sub-cellular location selected from the group consisting of a recycling endosome, a sorting endosome, and a lysosome; and 
wherein the recombinant nucleic acid is a shuttle vector for generation of a recombinant adenovirus.
	Kreiter et al. (2015) teaches personalized immunotherapy approach to target the full spectrum of a patient’s individual tumor-specific mutations. Kreiter et al. (2015) shows in three independent murine tumor models that a considerable fraction of non-synonymous cancer mutations is immunogenic and that, unexpectedly, the majority of the immunogenic mutanome is recognized by CD4+ T cells.  Vaccination1 with such CD4+ immunogenic mutations confers strong antitumor activity.  Kreiter et al. (2015) established a process by which mutations identified by exome sequencing could be selected as vaccine targets solely through bioinformatic prioritization on the basis of their expression levels and major histocompatibility complex (MHC) class II-binding capacity for rapid production as synthetic poly-neo-epitope messenger RNA vaccines.  Mutations were selected based on following criteria: (1) present in the respective tumor cell line sequencing triplicates and absent in the corresponding healthy tissue sample triplicates [comparing tumor versus matched normal control], (2) occur in a RefSeq transcript, (3) cause non-synonymous changes, and (4) occurrence in expressed genes of tumour cell lines.  Figure 4 shows RNA pentatope vaccines with mutations selected for in silico predicted favourable MHC class II binding and abundant expression confer potent antitumour control.
Kreiter et al. (2015) shows that vaccination with such polytope mRNA vaccines induces potent tumor control and complete rejection of established aggressively growing tumors in mice. Moreover, Kreiter et al. (2015) demonstrates that CD4+ T cell neo-epitope vaccination reshapes the tumors microenvironment and induces cytotoxic T lymphocyte responses against an independent immunodominant antigen in mice, indicating orchestration of antigen spread (see the abstract and page 7 - DNA sequencing data of various cancers was filtered to obtain genomic non-synonymous point mutations).  Thus, Kreiter et al. (2015) teaches a nucleic acid sequence that encodes filtered neo-poly-epitope sequences (see also Figure 3a).
	Kreiter et al. (2015) does not teach that (i) the nucleic acid sequences are filtered in silico to have binding affinity to MHC-II of equal or less than 200 nM, (ii) the nucleic acid comprises a trafficking signal, or (iii) the nucleic acid is a shuttle vector for generation of a recombinant adenovirus.
	Nucleic acid sequences filtered in silico to have binding affinity to MHC-II of equal or less than 200 nM
	Kreiter et al. (2015) shows that pentatope vaccines with mutations selected for in silico predicted favourable MHC class II binding and abundant expression confer potent antitumour control.  However, the binding affinities were not provided. Nonetheless, the binding affinities of the polytopes of Kreiter et al. (2015) were sufficient to induce potent antitumour control.  Therefore, it would be obvious for one of ordinary skill in the art to determine other optimum or workable binding affinities (e.g., equal or less than 200 nM) via routine experimentation.  Further, applicant has not demonstrated superior or unexpected results with binding affinities equal to or less than 200 nM.
	The nucleic acid comprising a trafficking signal
	Kreiter et al. (2008) teaches that antigen presentation efficiency can be increased by coupling the antigen to a MHC trafficking signal.  Specifically, Kreiter et al. (2008) teaches polyepitopes conjugated to a MHC class I trafficking signal.  Kreiter et al. (2008) found that linking antigens to the MHC class I trafficking signal allows simultaneous, polyepitopic expansion of CD8+ and CD4+ T cells, resulting in distinct CD8+ T cell specificities and a surprisingly broad and variable antigen-specific CD4+ repertoire in different individuals (see, for example, the abstract). Kreiter et al. (2008) also teaches the use of lysosome-associated membrane proteins (LAMP) trafficking sequences to optimize MHC class II presentation (see page 309, right column).  Additionally, Niazi et al. teaches that CD4+ T-cell epitopes within the same protein can be optimally processed and loaded into major histocompatibility complex (MHC) class II molecules in disparate endosomal compartments. The CD1 protein isoforms traffic to these same endosomal compartments as directed by unique cytoplasmic tail sequences.  Niazi et al. found that antigen/CD1 chimeras containing the different CD1 cytoplasmic tail sequences could optimally target antigens to the MHC class II antigen presentation pathway.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct of Kreiter et al. (2015) and include any known endosome or lysosome trafficking signal such as the MHC class I trafficking signal of Kreiter et al. (2008) or the CD1 trafficking signals of Niazi et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Kreiter et al. (2008) and Niazi et al. (trafficking signals enhance MHC I and MHC II presentation of antigens that are coupled to the trafficking signals).
	The nucleic acid is a shuttle vector for generation of a recombinant adenovirus
Kreiter et al. (2015) teaches that sequences encoding mutated 27mer peptides were cloned into the pST1-Sp-MITD-2hBgUTR-A120 backbone featuring sequence elements for pharmacologically optimized synthetic RNA in terms of translation efficiency and MHC class I/II processing of epitopes either as mono-topes or fused to each other by sequences encoding 10 amino acid long glycine-serine linker in between resulting in pentatopes (see page 7, last paragraph).  It is routine and obvious for one of ordinary skill in the art to clone a sequence, e.g., the polytopes of Kreiter et al. (2015), into any vector of choice.  The benefit of using a shuttle vector is the ability to manipulate the vector in one cell type such as E. coli (or produce large quantities of the vector in E. coli) and then use the manipulated vector in a different cell type (e.g., mammalian or yeast cells).  For example, pCDNA3.1 used by Niazi et al. comprises a pUC origin of replication and the SV40 origin of replication (see below). 

    PNG
    media_image1.png
    513
    413
    media_image1.png
    Greyscale

For claims 8 and 9, Niazi et al. found that intracellular targeting motifs from CD1b, CD1c and CD1d traffic peptides to different sub-cellular locations2 and promote more efficient presentation of MHC class II-restricted antigens (see page 529, left column).  Niazi et al. also reports that immunization of animals with LAMP-1-targeted antigen expression constructs results in significantly improved antigen-specific CD4+ T cell responses and survival against lethal tumor challenge compared to untargeted constructs (see page 529, right column).  LAMP-1 targets peptides to late endosomal/lysosomal locations (see page 529, left column).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct of Kreiter et al. (2015) and include additional nucleic acid sequences encoding the polytope of Kreiter et al. (2015) with different endosome or lysosome trafficking signal such as LAMP-1, CD1b, CD1c or CD1d.  One would have been motivated to do so to improve the chances of the peptide being processed and presented on MHC-II molecules.  There would have been a reasonable expectation of success given the teachings of Niazi et al. [intracellular targeting motifs from CD1b, CD1c and CD1d traffic peptides to different sub-cellular locations and promote more efficient presentation of MHC class II-restricted antigens; immunization of animals with LAMP-1-targeted antigen expression constructs results in significantly improved antigen-specific CD4+ T cell responses].
For claim 16, claim 1 states that the recombinant nucleic acid is a shuttle vector “for generating a recombinant adenovirus”.  The phrase “for generating a recombinant adenovirus” is an intended use.  Accordingly, claim 16 further describes the intended use of the shuttle vector.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiter et al. (Nature, 2015 April, 520(7549):692-696), Kreiter et al. (Journal of Immunology, 2008, 180:309-318) and Niazi et al. (Immunology, 2007,122, 522-531) as applied to claims 1, 3, 8, 9, 16 and 17 above, and further in view of Van Allen et al. (Science, 2015, 350(6257):207-211).
	The claims are directed to the method of claim 1 wherein the recombinant nucleic acid further comprises a sequence that encodes at least one protein that interferes with or down-regulates checkpoint inhibition such as an antibody against CTLA-4 or PD-1.
The teachings of Kreiter et al., Kreiter et al. and Niazi et al. are outlined above and incorporated herein.  Kreiter et al., Kreiter et al. and Niazi et al. do not teach including a protein that interferes with or down-regulates checkpoint inhibition.  However, Van Allen et al. teaches that immune checkpoint blockade, substantially extends the survival of a subset of patients. Previous work has shown that patients whose tumors harbor the largest number of mutations—and thus produce a large number of “neoantigens” recognized as foreign by the immune system—are most likely to benefit.  Van Allen et al. further state that:
blockade of cytotoxic T lymphocyte antigen-4 (CTLA-4), an inhibitor of T cell activation, with the monoclonal antibody ipilimumab yields improvements in overall survival in patients with metastatic melanoma as a monotherapy or in combination with other T cell immune checkpoint inhibitors. Although overall single-agent response rates are low, a long-term clinical benefit is consistently observed for ~20% of treated patients. Preclinical and clinical studies have suggested that tumor-specific missense mutations may generate individual neoantigens that mediate response to ipilimumab and other immune checkpoint inhibitors.

In view of the teachings of Van Allen et al., it would be obvious for one of ordinary skill in the art to include sequences encoding a checkpoint inhibitor such as an anti-CTLA-4 antibody (ipilimumab) in the construct of Kreiter et al. (2015).  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings of Van Allen et al. that cancer patients with specific mutations in neoantigens benefit from a checkpoint inhibitor such as ipilimumab.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Kreiter et al. (Nature, 2015 April, 520(7549):692-696), Kreiter et al. (Journal of Immunology, 2008, 180:309-318) and Niazi et al. (Immunology, 2007,122, 522-531) as applied to claims 1, 3, 8, 9, 16 and 17 above, and further in view of Sinah et al. (BMC Biotechnology, 2012, 12:54).
	The claims are directed to the method of claim 1 further comprising generating a second recombinant nucleic acid having the sequence that encodes the polytope, wherein the second recombinant nucleic acid comprises a second promoter operably linked to the sequence that encodes the polytope to drive expression of the polytope in a non-mammalian cell.
	The teachings of Kreiter et al. (2015), Kreiter et al. (2008) and Niazi et al. are outlined above and incorporated herein.  Kreiter et al. (2015), Kreiter et al. (2008) and Niazi et al. do not teach including a construct that can be expressed in non-mammalian cells.  Sinah et al. teaches expressing a construct in a vector comprising E. coli and yeast promoters.  Sinah et al. states that E. coli allows for large quantities of recombinant protein to be easily and rapidly expressed.  Further, it is known in the art that E. coli is quick and inexpensive to culture and provides high levels of protein expression.  However, for certain proteins, post-translational modifications are needed that cannot be achieved in E. coli cells.  Non-mammalian cells such as yeast allows for post-translational modification such as glycosylation and proper protein folding. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a second recombinant nucleic acid encoding the polytope of Kreiter et al. (2015) for expression in non-mammalian cells. One would have been motivated to do so to take advantage of the benefits of expressing the polytope in non-mammalian cells as outlined by Sinah et al.  There would have been a reasonable expectation of success given the teachings and review of the prior art provided by Sinah et al.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated March 2, 2022, applicant argues that the claimed method provides unexpected benefits (remarkable tumor growth inhibition).  Applicant’s arguments have been fully considered and not found persuasive. 
	As noted in the body of the first rejection, Niazi et al. reports that immunization of animals with LAMP-1-targeted antigen expression constructs results in significantly improved antigen-specific CD4+ T cell responses and survival against lethal tumor challenge. Niazi et al. also found that CD1b-d cytoplasmic tail sequences improved presentation on MHC class II molecules and activation of CD4+ T cells.
	Thus, one of ordinary skill in the art would expect the neoepitopes of Kreiter et al. (2015) to produce some degree of tumor burden reduction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 17/277997 (reference application).
	The claims are directed to a method of generating recombinant expression constructs for use in immune therapy by subcutaneous injection in a mammal, the method comprising: 
generating a recombinant nucleic acid having a sequence that encodes a polytope, wherein the polytope comprises a plurality of filtered neoepitope sequences,
wherein the nucleic acid sequences are filtered in silico by comparing tumor versus matched normal control of the same patient; 
wherein the nucleic acid sequences are filtered in silico to have binding affinity to MHC-II of equal or less than 200 nM;
wherein the polytope further comprises a trafficking element that directs the polytope to a sub-cellular location selected from the group consisting of a recycling endosome, a sorting endosome, and a lysosome; and 
wherein the recombinant nucleic acid is a shuttle vector for generation of a recombinant adenovirus.
The copending claims are directed to a method of generating an expression vector for enhanced immune therapy, the method comprising: 
using matched normal omics data of a tumor to generate in silico a plurality of n-mers that contain at least one patient- and cancer-specific cancer neoepitope wherein the omics data from each of the tumor and the matched patient normal sample include data selected from the group consisting of whole genomic sequencing data, exome sequencing data, transcriptome data, and combinations thereof; 
filtering in silico the n-mers to so obtain a subset of neoepitope sequences wherein the filtering is filtering by type of mutation, filtering by strength of expression, filtering by subcellular location, and/or filtering by binding affinity towards an HLA-type of the patient; 
constructing a recombinant nucleic acid having a sequence that encodes (a) a polytope operably linked to a first promoter to drive expression of the polytope, and (b) an adjuvant polypeptide operably linked to a second promoter to drive expression of the adjuvant polypeptide; 
wherein the polytope comprises a plurality of the filtered neoepitopes and a trafficking element that directs the polytope to a sub-cellular location selected from the group consisting of cytoplasm, recycling endosome, sorting endosome, lysosome, and extracellular membrane, or wherein the trafficking element directs the polytope to an extracellular space; and wherein the polytope comprises a plurality of filtered neoepitope sequences.
As for the limitation “the nucleic acid sequences are filtered in silico to have binding affinity to MHC-II of equal or less than 200 nM”, the copending specification defines binding affinity to an MHC complex as being ≥ 200 nM.
As for the limitation “the recombinant nucleic acid is a shuttle vector”, it is routine and obvious for one of ordinary skill in the art to clone a sequence into any vector of choice.  The benefit of using a shuttle vector is the ability to manipulate the vector in one cell type such as E. coli (or produce large quantities of the vector in E. coli) and then use the manipulated vector in a different cell type (e.g., mammalian or yeast cells).
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vaccination was performed either by i.v. injection or subcutaneous (s.c.) injection.
        2 CD1b, CD1c and CD1d traffic peptides to sorting and recycling endosomes (CD1c) and late endosomes/lysosomes/MIIC (CD1b and CD1d).